     Case: 1:19-cv-02783-JPC Doc #: 19 Filed: 04/12/21 1 of 3. PageID #: 1219




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

MICHAEL A. WOJTASZEK,                    )   Case No. 1:19-cv-02783
                                         )
       Plaintiff,                        )   Judge J. Philip Calabrese
                                         )
v.                                       )   Magistrate Judge David A. Ruiz
                                         )
ANDREW SAUL, Commissioner of             )
Social Security,                         )
                                         )
        Defendant.                       )
                                         )

                                      ORDER

      Before the Court is the Report and Recommendation (R&R) of the Magistrate

Judge (ECF No. 17), filed January 11, 2021, in this appeal from the administrative

action of the Social Security Administration, which denied Plaintiff’s application for

disability insurance benefits and supplemental security income. The Magistrate

Judge recommends the Court reverse the Commissioner’s final decision and remand

for further proceedings consistent with the R&R.

      The R&R advised both parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, which includes the

right to District Court review. (ECF No. 17, PageID #1217). Under the law of this

Circuit, “failure to object to a magistrate judge’s Report and Recommendation results

in a waiver of appeal on that issue as long as the magistrate judge informs parties of

that potential waiver.” United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir.

2019) (emphasis added); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir.

1981); see also Thomas v. Arn, 474 U.S. 140, 152 (1985) (holding that the Sixth
    Case: 1:19-cv-02783-JPC Doc #: 19 Filed: 04/12/21 2 of 3. PageID #: 1220




Circuit’s waiver rule is within its supervisory powers and “[t]here is no indication

that Congress, in enacting § 636(b)(1)(C), intended to require a district judge to

review a magistrate’s report to which no objections are filed”).

      Recently, the Sixth Circuit clarified this rule: failure to object is not a waiver,

but a forfeiture. Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (“We clarify

that forfeiture, rather than waiver, is the relevant term here.”). This is so because

“[w]aiver is different than forfeiture.” United States v. Olando, 507 U.S. 725, 733

(1993); Freytag v. Commissioner, 501 U.S. 868, 894 n.2 (1991) (Scalia, J., concurring)

(noting   the   Supreme    Court’s   cases       “often   used   [waiver   and   forfeiture]

interchangeably,” but that “[t]he two are really not the same.”). This difference

matters because forfeited issues may, in certain circumstances, nevertheless be

considered on appeal.” Berkshire, 928 F.3d at 530 (citing Harris v. Klare, 902 F.3d

630, 635–36 (6th Cir. 2018)).

      In any event, the time for filing objections to the R&R has passed. Neither

party objected, and the Commissioner notified the Court that it will not be filing

objections. Nor does there appear to be clear error in the Magistrate Judge’s R&R.

Therefore, the Court ADOPTS the Report and Recommendation (ECF No. 17),

REVERSES the Commissioner’s final decision and REMANDS this matter for

further proceedings consistent with this ORDER and the R&R.

      SO ORDERED.




                                             2
    Case: 1:19-cv-02783-JPC Doc #: 19 Filed: 04/12/21 3 of 3. PageID #: 1221




Dated: April 12, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                       3
